Dismiss and Opinion Filed January 17, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01107-CR

                       JAMES EDWARD PHYTHIAN III, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-47313-T

                            MEMORANDUM OPINION
                        Before Justices Francis, Lang-Miers, and Lewis
                                  Opinion by Justice Francis
       James Phythian pleaded guilty to possession of cocaine in an amount less than one gram.

The trial court deferred adjudication of guilt, placed appellant on community supervision for two

years, and assessed a $1,500 fine. After the State filed a motion to proceed to adjudication of

guilt, the trial court denied the motion, extended the term of appellant’s community supervision

by sixteen months, and modified the conditions of his supervision. Appellant’s counsel filed an

Anders brief stating that this Court has no jurisdiction over the appeal. We agree that we lack

jurisdiction over the appeal. An order amending community supervision conditions is not an

appealable order. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).
       We dismiss the appeal for want of jurisdiction.



                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131107F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES EDWARD PHYTHIAN III,                         On Appeal from the 283rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F11-47313-T.
No. 05-13-01107-CR        V.                       Opinion delivered by Justice Francis,
                                                   Justices Lang-Miers and Lewis participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered January 17, 2014




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–